Citation Nr: 1031907	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  08-24 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, 
Montana


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic 
stress disorder (PTSD) with depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from August 
1967 to August 1970.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a March 2007 rating 
decision of the Fort Harrison, Montana Department of Veterans 
Affairs (VA) Regional Office (RO).


FINDING OF FACT

On June 17, 2010, prior to the promulgation of a decision in the 
appeal, the Board received notification from the Veteran in 
writing that he intended to withdraw his appeal seeking an 
increased rating for PTSD with depression; there is no question 
of fact or law remaining before the Board in this matter.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met as to the claim pertaining to the rating 
for PTSD with depression; the Board has no further jurisdiction 
in the matter.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  However, given the appellant's expression 
of intent to withdraw his appeal in the matter of the rating 
assigned for his PTSD with depression, further discussion of the 
impact of the VCAA on this matter is not necessary.

B.	Legal Criteria, Factual Background, and Analysis

The Board has jurisdiction where there is a question of law or 
fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any 
appeal, which fails to allege specific error of fact or law in 
the determination being appealed.  An appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or 
by his authorized representative.  38 C.F.R. § 20.204.

In a written statement received on June 17, 2010, the Veteran 
withdrew his appeal seeking a rating in excess of 30 percent for 
PTSD with depression.  Hence, there is no allegation of error of 
fact or law for appellate consideration on this claim.  
Accordingly, the Board does not have jurisdiction to consider an 
appeal in this matter, and the appeal must be dismissed.


ORDER

The appeal seeking a rating in excess of 30 percent for PTSD with 
depression is dismissed.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


